COURT OF APPEALS FOR THE
                              FIRST DISTRICT OF TEXAS AT HOUSTON

                                      ORDER ON MOTION



Cause number: 01-15-00010-CV

Style:          Mark Thompson, Sr. v. Karen Smith

Type of motion:        Motion to clarify judgment


Party filing motion:   Appellant


         The motion to clarify judgment is denied. See Tex. R. App. P. 43.4 and
         Tex. R. Civ. P. 139.




Judge’s signature:     /s/ Jane Bland
                       Jane Bland, Justice
                       Acting individually

         Panel consists of Justices Jennings, Keyes, and Bland.




Date: December 31, 2015.